Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160466(39)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TAYLOR MADISON, a Minor, by her Next                                                                 Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  Friend, LATRESE DICKENS,                                                                             Megan K. Cavanagh,
              Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 160466
  v                                                                 COA: 342868
                                                                    Wayne CC: 17-011570-AV
  AAA OF MICHIGAN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motions of defendant-appellant to extend the time
  for filings its reply and to exceed the page limitation are GRANTED. The 16-page reply
  submitted on December 11, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 13, 2019

                                                                               Clerk